Exhibit 10.3

DREW INDUSTRIES INCORPORATED


PERFORMANCE STOCK AWARD AGREEMENT

PURSUANT TO DREW INDUSTRIES INCORPORATED


EQUITY AWARD AND INCENTIVE PLAN,


AS AMENDED AND RESTATED




This PERFORMANCE STOCK AWARD AGREEMENT (this “Agreement”) made and entered into
as of [DATE], 20[__] (the “Award Date”), between DREW INDUSTRIES INCORPORATED, a
Delaware corporation (the “Corporation”), and [NAME] (the “Participant”), an
employee of the Corporation or one of its wholly owned subsidiaries, sets forth
the terms and conditions of a Performance Award issued pursuant to the Drew
Industries Incorporated Equity Award and Incentive Plan, as Amended and
Restated, which may be amended or supplemented hereafter (the “Plan”), a copy of
which the Participant hereby acknowledges receiving.
1.Capitalized terms used herein but not defined shall have the meanings
prescribed in the Plan.
2.In accordance with the award, and subject to the terms and conditions of the
Plan and this Agreement, the Committee hereby grants to the Participant a
performance-based long-term incentive award of up to [NUMBER] shares of Stock
(the “LTI Shares”).
3.a.    Except as otherwise provided in this Agreement, the number of LTI Shares
that shall be earned will be based on whether and to what extent the performance
goals are achieved, as set forth below, and as determined by the Committee in
its sole discretion. The LTI Shares can be earned if cumulative Adjusted EPS for
the Measurement Period exceeds Benchmark EPS by more than the threshold growth
percentage, and the number of LTI Shares earned will be determined in proportion
to the percentage increase in such cumulative Adjusted EPS for the Measurement
Period over the threshold growth percentage up to the [target][maximum] growth
percentage, as described in the formula set forth on Annex A hereto.
b.    The LTI Shares earned will be determined upon certification by the
Compensation Committee of the Board of Directors at the end of the Measurement
Period that the

1



--------------------------------------------------------------------------------



performance criteria has been met, typically at their February meeting of the
subsequent year and no later than 60 days following the end of the Measurement
Period. The earned LTI Shares shall vest on [DATE], 20[__] (the “Vesting Date”).
Notwithstanding anything to the contrary contained herein, the Vesting Date may
not be extended.
c.    Except as provided in Section 5 hereof, the unvested portion of the Award
shall be forfeited upon the Participant’s termination of employment.
d.    The term “Adjusted EPS” means the earnings per diluted share as reported
by the Corporation in its consolidated financial statements, adjusted to exclude
the after-tax impact (as required) of the following: (i) extraordinary items
determined in accordance with generally accepted accounting principles, (ii) the
cumulative effect of a change in accounting principles, (iii) goodwill
impairment, (iv) charges for reorganizing or restructuring, (v) charges from
asset write-downs, (vi) unless otherwise designated as earnings by resolution of
the Committee, gains or losses resulting from the decision to sell, sale or
discontinuance of a business, operation or significant activity by the
Corporation or its subsidiaries (whether through a sale of assets or the stock
of a subsidiary, but excluding any corporate restructuring transaction), and (x)
other unusual items as determined by the Committee from time to time; provided
that, for each of the items (iv) through (x) (unless otherwise designated as
earnings by resolution of the Committee with respect to item (ix)), the
Corporation shall have disclosed such adjustments in its audited financial
statements (including footnotes), or in the management’s discussion and analysis
section of the Corporation’s Annual Report on Form 10-K for the applicable year
in which such adjustment occurred.
e.    The term “Benchmark EPS” means $[___] per share.
f.    The term “Measurement Period” means the [x] year period from January 1,
20[__] through December 31, 20[__].
4.All LTI Shares represented by the Award which have vested shall be issued and
delivered to the Participant, in full, as soon as practicable following the
Vesting Date, except as provided in Section 5.
5.a.    In the event of a Change of Control before the Vesting Date, the
Participant shall be entitled to retain the Award, and the number of LTI Shares
earned shall be determined as follows: (i) if the Change of Control occurs
before the end of the Measurement Period, the number of LTI Shares will be
calculated and certified by the Committee assuming the target for Adjusted

2



--------------------------------------------------------------------------------



EPS for the Measurement Period had been achieved, and (ii) if the Change of
Control occurs after the conclusion of the Measurement Period, the number of LTI
Shares will be calculated as set forth in Section 3 hereof based on the actual
Adjusted EPS achieved; provided, in either situation, that the number of LTI
Shares earned shall be prorated to reflect the portion of the 36-month vesting
period that had occurred before the date of the Change of Control. The LTI
Shares thus earned and calculated as set forth above shall be issued and
delivered to the Participant on the 90th day following the Change of Control.
b.    In the event of the Participant’s death before the Vesting Date, the
Beneficiary designated by the Participant in his or her most recent beneficiary
designation filed with the Committee shall be entitled to retain the Award, and
the number of LTI Shares earned shall be determined as follows: (i) if
Participant’s death occurs before the end of the Measurement Period, the number
of LTI Shares will be calculated and certified by the Committee assuming the
target for Adjusted EPS for the Measurement Period had been achieved, and (ii)
if Participant’s death occurs after the conclusion of the Measurement Period,
the number of LTI Shares will be calculated as set forth in Section 3 hereof
based on the actual Adjusted EPS achieved; provided, in either situation, that
the number of LTI Shares earned shall be prorated to reflect the portion of the
36-month vesting period for which the Participant was employed. The LTI Shares
thus earned and calculated as set forth above shall be issued and delivered as
soon as practicable following the date of death.
c.    In the event of the Participant’s Disability before the Vesting Date, the
Participant shall be entitled to retain the Award, and the number of LTI Shares
earned shall be determined as follows: (i) if Participant’s Disability occurs
before the end of the Measurement Period, the number of LTI Shares will be
calculated and certified by the Committee assuming the target for Adjusted EPS
for the Measurement Period had been achieved, and (ii) if Participant’s
Disability occurs after the conclusion of the Measurement Period, the number of
LTI Shares will be calculated as set forth in Section 3 hereof based on the
actual Adjusted EPS achieved; provided, in either situation, that the number of
LTI Shares earned shall be prorated to reflect the portion of the 36-month
vesting period for which the Participant was employed. The LTI Shares thus
earned and calculated as set forth above shall be issued and delivered as soon
as practicable following the determination of the Participant’s Disability. The
term “Disability” shall mean Participant’s physical or mental disability that
renders Participant incapable of performing the essential functions of

3



--------------------------------------------------------------------------------



Participant’s job, with or without reasonable accommodation, and which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, as determined in good faith by the Corporation.
6.The Participant or Beneficiary shall not be entitled to any rights of a
stockholder of the Corporation with respect to any shares of Stock represented
by the Award until the date of the issuance of a stock certificate to him or her
for such shares or the issuance of shares in book-entry form.
7.The Award is not transferable by the Participant otherwise than by will or the
laws of descent and distribution; provided, however, that the designation of a
Beneficiary by the Participant shall not constitute a transfer.
8.The Committee shall make or provide for such adjustments to the LTI Shares
represented by the Award as it shall deem appropriate in accordance with the
Plan. In the event that the Corporation pays any cash or other dividend or makes
any other distribution in respect of the Common Stock, for each LTI Share
granted hereunder, the Award shall be credited with an additional number of
shares of Stock determined by dividing (1) the amount of cash, or the value (as
determined by the Committee) of any securities or other property paid or
distributed in respect of one outstanding share of Common Stock by (2) the Fair
Market Value of a share of Common Stock as of the date of such payment or
distribution. Such credit to the Award shall be made effective as of the date of
the dividend or other distribution in respect of the Common Stock and shall be
subject to the same terms and conditions as the original Award.
9.All notices hereunder shall be in writing, and if to the Corporation, shall be
delivered to the Corporation or mailed to the Corporation’s principal office,
addressed to the attention of the President, and if to the Participant, shall be
delivered or mailed to the Participant at the address set forth herein. Such
addresses may be changed at any time by notice as set forth herein. A copy of
any notice given hereunder shall be sent simultaneously to the Committee, c/o
Vice President - Chief Legal Officer, Drew Industries Incorporated, 3501 County
Road 6 East, Elkhart, IN 46514.
10.All decisions or interpretations made by the Committee with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.

4



--------------------------------------------------------------------------------



11.This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and the successors and assigns of the Corporation and, to the
extent provided in Sections 5 and 6 hereof, the Beneficiary, personal
representatives, distributees and legatees of the Participant.
12.Nothing herein shall confer upon the Participant the right to continue as an
employee of the Corporation or affect the right of the Corporation to terminate
the Participant’s position as an employee.
13.a.     Notwithstanding any provision of this Agreement to the contrary, the
Participant understands and agrees that the Corporation shall not pay, issue or
deliver any shares of Stock represented by the Award, even if the Award shall
have become fully vested, if he or she has engaged in any “Detrimental Activity”
as hereinafter defined. At such time as any shares of Stock represented by the
Award are to be delivered to the Participant, he or she may be required to
certify in a manner acceptable to the Corporation that he or she is in
compliance with the terms and conditions of this Agreement, the Plan and any
other agreement between the Participant and the Corporation, and that the
Participant is not engaged in any Detrimental Activity. In the event the
Participant fails to comply with the provisions of this Agreement, the Plan or
any other agreement with the Corporation, or engages in any Detrimental
Activity, at any time prior to or during the six months after the entire amount
of shares of Stock represented by the Award have been issued and delivered to
him or her, such entire Award may be rescinded by the Corporation within one (1)
year after the Corporation becomes aware of such failure of compliance or
Detrimental Activity, and the Corporation shall notify the Participant in
writing of any such rescission within such one-year period. Within ten (10) days
after receiving such notice of rescission, the Participant shall pay to the
Corporation the entire amount of the Award previously paid to him or her, in
such manner and on such terms and conditions as may be required by the
Corporation, including, without limitation, payment in cash or by returning to
the Corporation the number of shares of Stock that the Participant received
under the Award.
b.    “Detrimental Activity” means (i) the unauthorized rendering of services
for any organization or engaging, directly or indirectly, in any business which
is competitive with the business of the Corporation; (ii) the disclosure to any
person or entity outside the Corporation, or use in other than the Corporation’s
business, without prior written authorization from the Corporation, of any
“Confidential Information,” as hereinafter defined or material relating to the

5



--------------------------------------------------------------------------------



business of the Corporation; (iii) activity that results in termination of the
Participant’s services as an employee of the Corporation for Cause; or (iv) any
other conduct or act reasonably determined by the Corporation to be injurious,
detrimental or prejudicial to any interest of the Corporation. “Cause” means
Participant’s (a) willful and continued failure to follow the Corporation’s
reasonable direction or to perform any duties reasonably required of Participant
(other than any such failure resulting from his Disability or from termination
by Participant for Good Reason, if applicable), after written demand for
substantial performance is delivered to Participant specifying in reasonable
detail the manner in which Participant has not performed, and Participant has
not remedied such failure within 30 days after notice thereof, (b) material
violation of, or failure to act upon or report known or suspected violations of,
the Corporation’s Guidelines for Business Conduct, as amended from time to time,
(c) conviction of, or a plea of nolo contendere with respect to, any felony, (d)
commission of any criminal, fraudulent, or dishonest act in connection with
Participant’s employment, (e) material breach of this Agreement which, if
capable of remedy, continues for a period of 30 days without remedy thereof by
Participant after notice thereof, or two or more such breaches in any two month
period, or (f) one or more instances of willful misconduct or gross negligence
that, individually or in the aggregate, is materially detrimental to the
Corporation’s interests. “Good Reason” shall have the meaning set forth in a
current and enforceable employment agreement between the Corporation (or one of
its wholly owned subsidiaries) and Participant, if applicable.
c.    “Confidential Information” includes any business, financial and other
sensitive, confidential, proprietary and trade secret information which is of
unique value to the Corporation. Examples of Confidential Information include:
inventions, improvements and designs; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; human resources strategies; customer lists and information; and supplier
and vendor lists and other information which is not generally available to the
public.
14.It is the Corporation’s intention that the shares of Stock represented by the
Award will be exempt from Section 16(b) of the Exchange Act by reason of Rule
16b-3. In the event that exercise of any decision-making power granted by the
Plan or this Agreement to the Participant or the Committee will result in the
loss of such exemption, then the Participant or the Committee, as

6



--------------------------------------------------------------------------------



the case may be, shall not be entitled to exercise such power, which shall be
exercised by the remaining members of the Committee or the Board, as the case
may be.
15.If at any time the Corporation or the Committee shall determine, in its
discretion, that the listing, registration or qualification of any shares of
Stock represented by the Award upon any securities exchange or under any state
or Federal law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issuance
of such Stock hereunder, such Stock shall not be issued unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Corporation and the
Committee. In addition, the Corporation may at any time require, as a condition
to the issuance or delivery of such Stock, that the Participant represent in
writing that he is acquiring such Stock for investment purposes only and not
with a view to distribution and in such event, the Corporation may endorse an
appropriate legend on the certificate representing the shares of Stock and cause
the transfer agent to make an appropriate notation on its books with respect to
such shares.
16.All compensation payable under this Agreement will be subject to applicable
tax withholding and other required or authorized deductions prior to the
issuance of any LTI Shares, and shall be subject in all respects to the terms,
provisions and conditions of the Plan. Such tax withholding and other tax
obligations may be satisfied by the Participant electing to receive the net
shares representing the difference between the current fair market value and the
tax amount required to be withheld.
17.The Corporation and Committee make no representations concerning the tax
consequences of the Award under Code Section 409A or any other federal, state or
local tax law. Tax consequences will depend, in part, upon the application of
relevant tax law, including Code Section 409A, to the relevant facts and
circumstances. Participants should consult a competent and independent tax
advisor regarding the tax consequences of the Award.
18.Any and all compensation paid or required to be paid pursuant to this
Agreement, including the issuance of shares of stock, shall be subject to
repayment to the Corporation by Participant (and the Participant’s Beneficiary,
heirs and estate) pursuant to the terms of any clawback, recoupment or other
policy implemented from time to time by the Corporation, as amended.

7



--------------------------------------------------------------------------------



19.This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware.


[SIGNATURE PAGE TO FOLLOW]

8



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
DREW INDUSTRIES INCORPORATED


By:___________________________________
Date:____ ______________


______________________________________
(Participant’s Signature)
_______________________________________
(Date)
_______________________________________
(Street Address):
_______________________________________
(City, State, Zip Code)
_______________________________________
(Social Security Number)
                        

9



--------------------------------------------------------------------------------





Annex A




EPS Growth Example




[__]-Year Target Annualized Growth
Threshold [___]%
[___]%
Target [___]%
[___]%
Maximum [___]%
[___]%




←Step 1
←Step 2 Annualize
Starting EPS $[___]
Year 1
Year 2
Cumulative EPS Hurdle
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]


←Step 3 Calc. Y1
←Step 4 Calc. Y2
←Step 5 Sum Y1+Y2


Payout


50%


100%


150%






10



--------------------------------------------------------------------------------





BENEFICIARY DESIGNATION




I, [NAME], designate the Beneficiary(ies) below to receive all of my benefits
payable in accordance with the terms of a Restricted Stock Award Agreement
entered into as of [DATE], 20[__] between myself and Drew Industries
Incorporated and issued to me pursuant to the Drew Industries Incorporated
Equity Award and Incentive Plan, as Amended and Restated.


PRIMARY BENEFICIARY(IES)




Name
Percentage of
   Benefits  


Relationship
Social Security
   Number   


____________________


_______


__________


________________




____________________


_______


__________


________________





CONTINGENT BENEFICIARIES (Will receive indicated portions of my Restricted Stock
Award referred to herein if
     no Primary Beneficiaries survive me)
                                                                          




Name
Percentage of
   Benefits  


Relationship
Social Security
   Number   


_____________________


_______


__________


________________




_____________________




_____________________


_______




_______


__________




__________




________________




________________







                                                
Signature of Participant                        Date
    



11

